[Cite as State v. Baldwin, 2021-Ohio-4566.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               UNION COUNTY




STATE OF OHIO,
                                                          CASE NO. 14-21-05
       PLAINTIFF-APPELLANT,

       v.

STEFFEN EVAN BALDWIN,                                     OPINION

       DEFENDANT-APPELLEE.



                  Appeal from Union County Common Pleas Court
                            Trial Court No. 20-CR-0099

                                      Judgment Affirmed

                          Date of Decision: December 27, 2021



APPEARANCES:

        Melissa A. Chase for Appellant

        Holly B. Cline, Michael J. Streng and Jonathan T. Tyack for Appellee
Case No. 14-21-05


WILLAMOWSKI, P.J.

       {¶1} The State of Ohio appeals the judgment of the Union County Court of

Common Pleas, arguing that the statute of limitations did not bar prosecution of

fourteen misdemeanor counts that were charged against the defendant-appellee,

Steffen E. Baldwin (“Baldwin”). For the reasons set forth below, the judgment of

the trial court is affirmed.

                               Facts and Procedural History

       {¶2} Before February of 2018, Baldwin was affiliated with a number of dog

rescue and training operations in Ohio, including ACT Ohio Humane Society

(“ACT Ohio”) and Save In Dog Training. Vol. I Tr. 62. Vol. II Tr. 36. Baldwin

had a reputation as a “rehabilitator of dogs.” Vol. I Tr. 55. In particular, he

advertised his ability to work with “dogs that had behavioral issues * * * that nobody

else wanted to touch but him.” Id. He claimed, on social media, to have “a 99

percent success rate,” having helped “at least 250 behavioral[ly] challenged dogs.”

Id. Baldwin would raise funds online that were purportedly going to be used to

rescue dogs that were going to be euthanized if their behavioral issues were not

addressed. Id. at 55-56.

       {¶3} Baldwin was also a “lead advocate in Ohio” of the “no kill” policy for

animal shelters and even travelled to Austin, Texas to speak at a conference that

sought to promote “no kill” policies. Vol. II Tr. 36. At this conference in Austin,

Baldwin became acquainted with Dr. Saskia Boiso (“Dr. Boiso”), who was an

                                           -2-
Case No. 14-21-05


animal rights advocate and medical doctor living in San Diego, California. Id. at

81. Dr. Boiso was occasionally in contact with Baldwin after they met in Texas and

referred his services to the owner of a troubled dog in California. Id. at 82.

       {¶4} In 2016, Baldwin met Litsa and Angelo Kargakos (“the Kargakos”),

who had a dog named Remi that had been designated as a dangerous dog. Doc. 57.

Vol. I Tr. 20. The Kargakos believed that Baldwin “would get their dangerous dog

designation removed and train the dog.” Vol. I Tr. 20. However, Baldwin had Remi

euthanized on December 28, 2016. Doc. 57. Ex. 5. Baldwin then told the Kargakos

that Remi was “alive and living in a foster home.” Doc. 57. Ex. 5.

       {¶5} By April of 2017, Litsa Kargakos sought a status report on Remi from

Baldwin, but he was not responding to her inquiries. Doc. 57. She then sought

information from the Union County Dog Warden and found that Remi was not

licensed in Union County and had not been registered as a dangerous dog in 2017.

Doc. 57.    The Kargakos then got into contact with Detective James Conroy

(“Detective Conroy”), who worked for the City of Campbell Police Department in

Mahoning County, Ohio. Vol. I Tr. 19-20. The Kargakos “believed that Baldwin

had fraudulently made promises about what he would do for their dog Rem[i] * *

*.” Vol. I Tr. 20.

       {¶6} The Kargakos lived in the City of Campbell; came to speak with

Detective Conroy on June 8, 2017; and filed a complaint regarding Baldwin’s

activities. Vol. I Tr. 22. Ex. 1. In November of 2017, Detective Conroy helped to

                                         -3-
Case No. 14-21-05


form the ACT Task Force in coordination with the Attorney General’s Office and

the Ohio Bureau of Criminal Investigation (“BCI”) to investigate Baldwin’s

activities. Vol. I Tr. 24-25, 30. Ex. 1. On December 11, 2017, the ACT Task Force

sent a preservation request to Facebook regarding any information that they had

from Baldwin’s accounts. Ex. 1. On December 13, 2017, members of the ACT

Task Force held interviews with Dr. Michelle Gonzalez-Monska (“Dr. Gonzalez-

Monska”), who was a veterinarian at the Rascal Animal Hospital (“RAH”) in

Columbus, Ohio; and with Linda Coffey, who was the Treasurer for ACT Ohio. Ex.

1.

        {¶7} On November 8, 2017, Baldwin reached out to Dr. Boiso and informed

her that he was moving back to California to be closer to his son’s family. Vol. II

Tr. 83-84, 94. Dr. Boiso helped make arrangements for Baldwin to come to a ranch

near Los Angeles, California where he could continue his dog rescue and training

operations. Id. at 85-86. She even hired someone to drive a transport vehicle with

Baldwin’s belongings from Ohio to California and paid the initial rental payment at

the ranch where Baldwin was moving. Id. at 87, 95. Dr. Boiso testified that Baldwin

wanted to move to California by June of 2018 but that this timeline had been moved

forward to February to accommodate the schedule of the person who had been hired

to drive the transport vehicle.1 Id. at 89, 94-95.



1
  In her testimony, Dr. Boiso could not recall for certain why the timeline was moved forward but believed
that it was to accommodate the driver’s schedule. Vol. II Tr. 95.

                                                   -4-
Case No. 14-21-05


       {¶8} On January 12, 2018, Detective Conroy became aware that Baldwin

intended to relocate when he (Baldwin) posted a message online that announced his

plans to move. Vol. I Tr. 28, 30. Ex. 3, 4. In this post, Baldwin further stated that

he was going to stop taking appointments in Ohio on February 12, 2018 and would

begin taking appointments in Los Angeles on March 1, 2018. Ex. 3, 4. On January

17, 2018, Detective Conroy met with the Union County Prosecutor to update him

about the investigation into Baldwin. Vol. I Tr. 30. Ex. 1. The ACT Task Force

then served a search warrant on Facebook for information from Baldwin’s personal

account and the ACT Ohio account. Ex. 1.

       {¶9} At 11:40 A.M. on February 7, 2018, Detective Conway received a

report from the Union County Dog Warden that there was a moving truck on

Baldwin’s driveway. Vol. I Tr. 32. Ex. 1. Members of the ACT Task Force then

obtained a search warrant for Baldwin’s residence. Id. at 33. Law enforcement

began searching Baldwin’s property at roughly 8:30 P.M and concluded at 2:30

A.M. Id. at 34-35. Ex. 1. When Baldwin learned of the search warrant, he called

his friend, Anthony W. Eufinger (“Eufinger”), who is an attorney in Marysville,

Ohio. Id. at 35-36. Vol. II Tr. 106-107. Both Baldwin and Eufinger were present

for the duration of the search. Vol. I Tr. 35-36.

       {¶10} On February 8, 2018, Baldwin left for Los Angeles, California,

bringing a number of dogs with him. Vol. I Tr. 37, 62. Vol. II Tr. 84. Ex. 1. On a

ranch in the Los Angeles area, Baldwin continued to operate Save In Dog Training

                                         -5-
Case No. 14-21-05


as “a for profit business.” Vol. I Tr. 62. He also formed a nonprofit organization

called Underdog Alliance in partnership with Dr. Boiso. Vol. II Tr. 90. Baldwin

lived on the ranch where he operated his dog rescue and training operations. Vol. I

Tr. 62.

          {¶11} On April 9, 2018, BCI completed the extraction of the data from

Baldwin’s Facebook accounts and transferred these files to Detective Conroy. Vol.

I Tr. 39. Ex. 1. There were almost 438,000 messages from Baldwin’s personal

Facebook account and almost 5,000 messages from his ACT Ohio Facebook

account. Vol. I Tr. 39-40. Ex. 1. Detective Conroy was able to read through these

messages in between April 15, 2018 and July 17, 2018. Ex. 1. However, he testified

that he discovered most of the charges in between January and October of 2019.

Vol. I Tr. 47.2 During his investigation, he discovered evidence that indicated

eighteen dogs had been euthanized. Id. at 58.

          {¶12} In February of 2019, Baldwin hired Rhys Cartwright-Jones

(“Cartwright”) to represent him as his attorney in this case. Vol. I Tr. 65. In July

of 2019, Cartwright’s partner approached Detective Conroy to inquire about the

status of the Baldwin investigation. Id. Detective Conroy testified that he did not

divulge any information about the investigation and that Cartwright’s partner



2
  In his written timeline, Detective Conroy states that he discovered “almost all the charges outside of the
charges associated with ‘Remi’” in between January 12, 2019 and March 29, 2019. Ex. 1. At the hearing,
Detective Conroy testified that he began writing actual police reports in late March of 2019; that he wrote a
total of twenty-nine reports; that sixteen of these reports suggested criminal charges; and that he submitted
the last of these reports in October of 2019. Vol. I Tr. 47.

                                                    -6-
Case No. 14-21-05


“offered to bring Baldwin back from California.” Id. Detective Conroy rejected

this offer because he was not sure whether Cartwright’s partner could speak as

Baldwin’s attorney and because the case against Baldwin was not yet ready to

proceed to the grand jury. Id. at 66.

       {¶13} On December 10, 2019, Detective Conroy met with the Union County

Prosecutor’s Office to discuss his findings and the potential charges. Vol. I Tr. 48.

A grand jury was convened on June 18, 2020. Id. On June 19, 2020, the grand jury

returned an indictment against Baldwin that contained forty-two charges. Doc. 1.

Twenty-eight of these charges were felonies and fourteen of these charges were

misdemeanors. Doc. 1.

       {¶14} The felony charges included fifteen counts of telecommunications

fraud in violation of R.C. 2913.05(A); six counts of tampering with records in

violation of R.C. 2913.42(A); three counts of grand theft in violation of R.C.

2913.02(A); two counts of cruelty to companion animals in violation of R.C.

959.131(E)(1); one count of bribery in violation of R.C. 2921.02(B); and one count

of engaging in a pattern of corrupt activity in violation of R.C. 2923.32(A). Doc. 1.

       {¶15} The misdemeanor charges included seven counts of cruelty to

companion animals in violation of R.C. 959.131(E)(4); four counts of cruelty to

companion animals in violation of R.C. 959.131(E)(1); one count of falsification in

violation of R.C. 2921.13(A)(3); one count of falsification in violation of R.C.

2921.13(A)(10); and one count of impersonation of a peace officer in violation of

                                         -7-
Case No. 14-21-05


R.C. 2921.51(B). Doc. 1. In this indictment, the State alleged that these fourteen

misdemeanors had been committed in between November 5, 2012 and December

15, 2017. Doc. 1.

       {¶16} On July 23, 2020, Baldwin was arrested in California and returned

back to Ohio. Vol. I Tr. 49. Ex. 1. On September 14, 2020, Baldwin filed a motion

to dismiss the fourteen misdemeanor counts in the indictment, arguing that these

charges were not filed within the applicable two-year statute of limitations for

misdemeanors set by R.C. 2901.13(A)(1)(b). Doc. 39. The trial court held hearings

on this motion on December 16, 2020 and January 8, 2021. Vol. I Tr. 1. Vol. II Tr.

1. On February 1, 2021, the trial court granted Baldwin’s motion and dismissed the

fourteen misdemeanor charges against him on the grounds that the indictment was

filed outside of the applicable statute of limitations. Doc. 71.

       {¶17} The State filed its notice of appeal on March 3, 2021. Doc. 73. On

appeal, the State raises the following three assignments of error:

                            First Assignment of Error

       The Trial Court erred in applying the law to the facts when it
       found that the Defendant, Steffen Evan Baldwin, was not engaged
       in a continuing course of criminal conduct which tolled the statute
       of limitations for the misdemeanors of the first degree in the
       Indictment pursuant to R.C. 2901.13(E).

                           Second Assignment of Error

       The Trial Court erred in applying the law to the facts when it
       found that the discovery of the corpus delicti of these offenses was
       more than two years before March 9, 2020.

                                         -8-
Case No. 14-21-05



                            Third Assignment of Error

       The Trial Court erred in applying the law to the facts when it
       found that the Defendant, Steffen Evan Baldwin, did not flee the
       State of Ohio to avoid prosecution which tolled the two-year
       statute of limitations for the misdemeanors of the first degree in
       the Indictment, pursuant to R.C. 2901.13(H).

For clarity, we will set forth the legal standard that governs the statute of limitations

generally before we proceed to examining each of the State’s assignments of error.

                    Legal Standard for the Statute of Limitations

       {¶18} The purpose of a statute of limitations is “to discourage inefficient or

dilatory law enforcement rather than to give offenders the chance to avoid criminal

responsibility for their conduct.” State v. Climaco, Climaco, Seminatore, Lefkowitz

& Garofoli Co., L.P.A., 85 Ohio St.3d 582, 586, 1999-Ohio-408, 709 N.E.2d 1192,

1195 (1999). These provisions are to “be strictly construed against the state, and

liberally construed in favor of the accused.” State v. Swartz, 88 Ohio St.3d 131,

133, 2000-Ohio-277, 723 N.E.2d 1084, 1086 (2000), quoting R.C. 2901.04(A).

       {¶19} “The state bears the burden of proving that the prosecution was

commenced within the [applicable] * * * statute of limitations.” State v. Gallant,

174 Ohio App.3d 264, 2007-Ohio-6714, 881 N.E.2d 907, ¶ 13 (3d Dist.).

       ‘[a]pplication of a statute of limitations presents a mixed question
       of law and fact.’ Dalesandro v. Ohio Dept. of Transp., 10th Dist.
       No. 10AP-241, 2010-Ohio-6177, 2010 WL 5238609, ¶ 13. While
       we accord due deference to a trial court’s findings of fact if
       supported by competent, credible evidence, we review legal issues


                                          -9-
Case No. 14-21-05


      de novo. State v. Anderson, 4th Dist. No. 10CA44, 2012-Ohio-
      3245, 2012 WL 2928537, ¶ 56.

State v. Simmons, 2017-Ohio-1348, 88 N.E.3d 651, ¶ 28 (10th Dist.). See State v.

Pannell, 2017-Ohio-4286, 92 N.E.3d 280, ¶ 16 (5th Dist.); State v. Cook, 184 Ohio

App.3d 382, 2009-Ohio-4917, 921 N.E.2d 258, ¶ 25 (6th Dist.); Cleveland v.

Bermudez, 8th Dist. Cuyahoga No. 109018, 2020-Ohio-4296, ¶ 6. See also Schmitz

v. National Collegiate Athletic Association, 155 Ohio St.3d 389, 2018-Ohio-4391,

122 N.E.3d 80, ¶ 11.

      {¶20} “In Ohio, R.C. 2901.13 sets forth the various limitations periods for

criminal prosecutions.” Swartz at 133. R.C. 2901.13 reads, in its relevant part, as

follows:

      (A)(1) Except as provided in division (A)(2), (3), or (4) of this
      section or as otherwise provided in this section, a prosecution shall
      be barred unless it is commenced within the following periods
      after an offense is committed:

      (a) For a felony, six years;

      (b) For a misdemeanor other than a minor misdemeanor, two
      years;

      (c) For a minor misdemeanor, six months.

R.C. 2901.13(A)(1). Accordingly, the State must, as a general matter, commence a

criminal prosecution within the two years after a misdemeanor offense has been

committed. Id.




                                       -10-
Case No. 14-21-05


       {¶21} R.C. 2901.13 further explains when a prosecution has been

commenced and when an offense has been committed.                   “A prosecution is

commenced on the date an indictment is returned or an information filed, or on the

date a lawful arrest without a warrant is made, or on the date a warrant, summons,

citation, or other process is issued, whichever occurs first.” R.C. 2901.13(F).

Further, “[a]n offense is committed when every element of the offense occurs.”

R.C. 2901.13(E). Thus, the statute of limitations generally “begin[s] to run when

the crime is complete.” Swartz, supra, at 133.

       {¶22} However, R.C. 2901.13(E), R.C. 2901.13(G), and R.C. 2901.13(H)

also contain provisions that set forth conditions that toll the running of the statute of

limitations. Swartz, supra, at 134; State v. Cook, 128 Ohio St.3d 120, 2010-Ohio-

6305, 942 N.E.2d 357, ¶ 1; State v. Rue, 164 Ohio St.3d 270, 2020-Ohio-6706, 172

N.E.3d 917, ¶ 41. The State bears the burden of establishing whether the statute of

limitations was tolled. State v. Hatfield, 4th Dist. Athens No. 1413, 1990 WL

54884, *5 (Apr. 19, 1990); Gallant, supra, at ¶ 13.

                       Discussion of the Assignments of Error

       {¶23} At issue in this appeal are fourteen misdemeanor charges that are

subject to a two-year statute of limitations. R.C. 2901.13(A)(1)(b). Further, the

instant prosecution was commenced when the indictment against Baldwin was

returned on June 19, 2020. Doc. 1. None of these fourteen offenses were committed

within the two years immediately preceding June 19, 2020. Doc. 1. However, the

                                          -11-
Case No. 14-21-05


State argues that the two-year statute of limitations for the fourteen misdemeanor

offenses at issue in this appeal should have been tolled pursuant to R.C. 2901.13(E),

R.C. 2901.13(G), and R.C. 2901.13(H) in its first, second, and third assignments of

error respectively. We turn now to examining the State’s arguments.

                              First Assignment of Error

       {¶24} The State argues that Baldwin engaged in a continuing course of

conduct and that, pursuant to R.C. 2901.13(E), the statute of limitations should have

been tolled until the date of his arrest. Appellant’s Brief, 13.

                                   Legal Standard

       {¶25} The statute of limitations generally “begin[s] to run when the crime is

complete.” Swartz, supra, at 133. However, R.C. 2901.13(E) also states that,

       [i]n the case of an offense of which an element is a continuing
       course of conduct, the period of limitation does not begin to run
       until such course of conduct or the accused’s accountability for it
       terminates, whichever occurs first.

(Emphasis added.) R.C. 2901.13(E). Of relevance to R.C. 2901.13(E) is whether

the offense is “of a continuing nature” or the offense is one “involving a particular

act under particular circumstances at a particular time.” State v. Manns, 3d Dist.

Hardin Nos. 6-79-8, 6-79-9, 1980 WL 352044, *2 (Mar. 21, 1980).

                                   Legal Analysis

       {¶26} The State argues that the statute of limitations for these fourteen

misdemeanor charges should have been tolled pursuant to R.C. 2901.13(E) until he


                                         -12-
Case No. 14-21-05


was arrested on July 23, 2020. Vol. I Tr. 49. Ex. 1. Initially, we note that Baldwin

was charged with fourteen separate and distinct misdemeanor counts. State v. Jones,

5th Dist. Licking No. 2007-Ohio-CA-63, 2008-Ohio-2550, ¶ 24; State v. Rodriguez,

8th Dist. Cuyahoga No. 89198, 2007-Ohio-6835, ¶ 25; State v. Preztak, 181 Ohio

App.3d 106, 2009-Ohio-621, 907 N.E.2d 1254, ¶ 18 (8th Dist.). But see State v.

Caver, 8th Dist. Cuyahoga No. 91443, 2009-Ohio-1272, fn. 7.

       {¶27} Further, ten of these misdemeanor charges were alleged to have been

completed “on or about a specific day” and were not alleged to have been committed

over a period of time. Manns, supra, at *2. Cook, supra, 2009-Ohio-4917, at ¶ 47.

These ten charges were “each a discrete act” that was alleged to have been

committed more than two years before Baldwin’s indictment was filed on June 19,

2020. State v. Gravelle, 6th Dist. Huron Nos. H-06-042, H-06-043, H-06-044, and

H-06-045, 2008-Ohio-4031, ¶ 41, citing Rodriguez at ¶ 25. Thus, these ten charges

were “not * * * of a continuing nature but [each] * * * involv[ed] a particular act

under particular circumstances at a particular time.” Mann, supra, at *2. State v.

Meadows, 11th Dist. Trumbull No. 2012-T-0048, 2013-Ohio-1742, ¶ 42

(considering the “continuing nature of the violation” in determining whether R.C.

2901.13(E) tolled the statute of limitations).

       {¶28} The four remaining misdemeanor charges in the indictment were

alleged to have occurred over a period of time. Doc. 1. However, these four

offenses—Counts Seven, Fourteen, Twenty-Nine, and Thirty-Five—were alleged

                                         -13-
Case No. 14-21-05


to have been completed by April 13, 2017; December 15, 2015; August 21, 2015;

and July 20, 2016 respectively. Doc. 1. Thus, even if the statute of limitations was

tolled under R.C. 2901.13(E), these offenses were still completed more than two

years before Baldwin was indicted. Doc. 1. See State v. Betts, 4th Dist. Vinton No.

18CA710, 2018-Ohio-2720, ¶ 5; State v. Scruggs, 8th Dist. Cuyahoga No. 94518,

2010-Ohio-5604, ¶ 17-18; Simmons, supra, at ¶ 41.

       {¶29} In conclusion, the State has not, with its arguments predicated on R.C.

2901.13(E), carried the burden of establishing that these fourteen misdemeanor

charges were filed within the applicable two-year statute of limitations. For this

reason, the State’s first assignment of error is overruled.

                            Second Assignment of Error

       {¶30} Pursuant to R.C. 2901.13(G), the State argues that the trial court erred

in determining that the corpora delicti of these fourteen misdemeanor offenses were

discovered outside of the two-year statute of limitations.

                                   Legal Standard

       {¶31} R.C. 2901.13(G) states that “[t]he period of limitation shall not run

during any time when the corpus delicti remains undiscovered.” R.C. 2901.13(G).

“The corpus delicti of a crime is the body or substance of the crime and usually has

two elements: (1) the act itself and (2) the criminal agency of the act.” Cook, 128

Ohio St.3d 120, at the first paragraph of the syllabus.



                                         -14-
Case No. 14-21-05


        In cases other than those involving child abuse, discovery of the
        corpus delicti occurs ‘when any competent person other than the
        wrongdoer or someone * * * [equally at fault] with him has
        knowledge of both the act and its criminal nature * * *.’

State v. Cleavenger, 11th Dist. Portage No. 2019-P-0036, 2020-Ohio-73, ¶ 26,

quoting State v. Beck, 2016-Ohio-8122, 75 N.E.3d 899, ¶ 13 (1st Dist.), quoting

Hensley, 59 Ohio St.3d 136, 137, 571 N.E.2d 711, 712 (1991). Further,

        The Supreme Court has specifically rejected the notion the statute
        of limitations begins to run under R.C. 2901.13([G]) ‘only when
        the prosecutor or other law enforcement agencies discover the
        corpus delicti of the crime.’

State v. Price, 10th Dist. Franklin Nos. 98AP-428, 98AP-457, 1998 WL 896358, *2

(Dec. 22, 1998), quoting Hensley at 139. 3 The State bears the burden of establishing

the applicability of R.C. 2901.13(G). Hatfield, supra, at *5.

                                           Legal Analysis

        {¶32} Baldwin was charged with these fourteen misdemeanors on June 19,

2020. Doc. 1. Thus, if the evidence in the record establishes that the corpus delicti

for any of these alleged misdemeanor offenses was discovered at any point in time

that was more than two years before June 19, 2020, that charge is barred by the

applicable two-year statute of limitations.




3
  In 2015, the General Assembly amended R.C. 2901.13, inserting section R.C. 2901.13(D) into this
provision. R.C. 2901.13. Each of the sections that succeeded R.C. 2901.13(D) were re-lettered and shifted
down one section. Thus, the contents of former R.C. 2901.13(F) were shifted down to R.C. 2901.13(G) in
2015. The wording of these sections succeeding R.C. 2901.13(D) were not altered during this 2015 revision.

                                                  -15-
Case No. 14-21-05


      {¶33} Count 7: Falsification. The State alleged that Baldwin made false

statements to the dog warden in between April 4, 2017 and April 13, 2017. Doc. 1,

57. The bill of particulars states that Baldwin made these false statements in the

process of obtaining dog licenses and that, on April 13, 2017, Baldwin admitted to

the dog warden that he had been lying to her. Doc. 57. Further, the Defense

introduced an email from April 13, 2017 in which the dog warden discussed the

incident involving Remi. Ex. B. This evidence is sufficient to establish that the

corpus delicti of the offense that was charged in Count 7 had been discovered more

than two years before the indictment was issued on June 19, 2020. Doc. 1.

      {¶34} Count 14: Impersonation of a Peace Officer. The State alleged that,

in between August 12, 2015 and December 15, 2015, Baldwin presented himself as

a peace officer even though he had not completed the any of the relevant training

and had not received certification to carry a firearm. Doc. 57. In the bill of

particulars, the State identified a statement Baldwin completed for the Logan

County Sheriff’s Office on December 15, 2015 and several Facebook posts from

2015 as the basis of Count 14. Doc. 57.

      {¶35} At the hearing, the Defense introduced copies of complaints that were

filed with the Logan County Sheriff’s Office by three individuals on December 15,

2015. Ex. C. These complaints described Baldwin as behaving aggressively at the

Top of Ohio Pet Shelter (“TOPS”) while he “had a handgun” and “a vest with a

badge on it.” Ex. C. In response to these complaints, Baldwin completed a

                                      -16-
Case No. 14-21-05


statement on December 15, 2015 for the Logan County Sheriff’s Office in which he

represented the following:

       I was in uniform as a County Humane Agent, which I have worn
       many times on the premises with my dual role as the Interim
       Director of TOPS and a Humane Agent.

       ***
       Part of my uniform as a County Humane Agent with police
       powers to investigate acts of cruelty under Title 9 of the O.R.C. is
       a firearm worn on the hip.

Ex. C.   The police report that contained the three complaints and Baldwin’s

statement stated that these documents “will be forwarded to the Bellefontaine

Municipal Court Prosecutor for review and determination of charges.” Ex. C.

       {¶36} Further, at the hearing, the Defense introduced emails that had been

exchanged between Detective Conroy and Lieutenant Mike Justice (“Lt. Justice”)

of the Union County Sheriff’s Office. Vol. I Tr. 82-86. Ex. D, E. On February 14,

2018, Detective Conroy asked Lt. Justice to verify whether Baldwin had been

appointed as a peace officer. Ex. E. Later that day, Lt. Justice responded by stating

that his office had no record of Baldwin holding any such commission. Ex. E. This

evidence is sufficient to establish that the corpus delicti of the offense that was

charged in Count 14 had been discovered more than two years before the indictment

was issued.

       {¶37} Count 15: Falsification. The State alleged that, on November 5, 2012,

Baldwin made false statements to the Union County Probate Court (“UCPC”) in the


                                        -17-
Case No. 14-21-05


process of seeking to become a humane agent. Doc. 57. The bill of particulars

stated that Baldwin had represented to the UCPC that he had obtained degrees from

Regis University. Doc. 57. However, on December 7, 2017, Detective Conroy

received confirmation from Regis University that Baldwin had not completed a

degree program. Vol. I Tr. 86-88. Ex. F. This evidence is sufficient to establish

that the corpus delicti of the offense that was charged in Count 15 had been

discovered more than two years before the indictment was issued.

       {¶38} Count 18: Cruelty to a Companion Animal. The State alleged that

Baldwin needlessly euthanized a dog named Sammy on June 9, 2016. Doc. 57. At

the hearing, the Defense introduced an email that Detective Conroy had sent to Dr.

Gonzalez-Monska on August 7, 2017 that inquired into whether Sammy had been

euthanized. Vol. I Tr. 92. Ex. I. Dr. Gonzalez-Monska replied on August 15, 2017

and informed Detective Conroy that Sammy had not been euthanized at RAH. Ex.

I. However, on August 25, 2017, Detective Conroy received confirmation from the

Union County Humane Society that Sammy had been euthanized at their facility.

Ex. 5. This evidence is sufficient to establish that the corpus delicti of the offense

that was charged in Count 18 had been discovered more than two years before the

indictment was issued.

       {¶39} Count 20: Cruelty to a Companion Animal. The State alleged that

Baldwin needlessly euthanized a dog named Winston on December 4, 2014. Doc.

57. At the hearing, Detective Conroy testified that he obtained confirmation from

                                        -18-
Case No. 14-21-05


RAH on July 26, 2017 that Winston had been euthanized. Vol. I Tr. 96-97. Ex. 5,

M. Further, Detective Conroy spoke with Dr. Gonzalez-Monska about Winston in

their interview on December 13, 2017. Ex. 5, R. This evidence is sufficient to

establish that the corpus delicti of the offense that was charged in Count 20 had been

discovered more than two years before the indictment was issued.

       {¶40} Count 23: Cruelty to a Companion Animal. The State alleged that

Baldwin had a dog named Titan needlessly euthanized on March 25, 2016. Doc.

57. The Defense introduced a copy of an extensive statement that Titan’s owner

gave at an interview with Detective Conroy on May 23, 2018. Vol. II Tr. 7-10. Ex.

O. This statement detailed the substance of this alleged offense. Ex. O. This

evidence is sufficient to establish that the corpus delicti of the offense that was

charged in Count 23 had been discovered more than two years before the indictment

was issued.

       {¶41} Count 27: Cruelty to a Companion Animal. The State alleged that

Baldwin needlessly euthanized a dog named Beretta on November 23, 2015. Doc.

57. At the hearing, Detective Conroy confirmed that he sent an email to Dr.

Gonzalez-Monska at the RAH on August 7, 2017 that requested information on

Beretta. Vol. II Tr. 10-11. Ex. Q. He specifically requested confirmation as to

whether Beretta had been euthanized. Ex. Q. Dr. Gonzalez-Monska responded on

August 15, 2017 and emailed Beretta’s records to Detective Conroy. Vol. II Tr. 11.

Ex. Q. This evidence is sufficient to establish that the corpus delicti of the offense

                                        -19-
Case No. 14-21-05


that was charged in Count 27 had been discovered more than two years before the

indictment was issued.

       {¶42} Count 29: Cruelty to a Companion Animal. The State alleged that, in

between April 10, 2015 and August 21, 2015, Baldwin caused a dog named Misty

to endure unnecessary pain or allowed such pain to continue when there was a

reasonable remedy that could provide relief. Doc. 57. The bill of particulars alleges

that Misty was diagnosed with a potentially life-threatening disease called

Babesiosis during a visit to the RAH on April 8, 2015. The staff at the hospital

informed Baldwin that Misty needed to come back to the RAH for further treatment

within five to seven days. Doc. 57. However, the State alleged that Baldwin never

sought further treatment for Misty. Doc. 57.

       {¶43} At the hearing, the Defense produced a copy of Misty’s records from

RAH. Vol. II Tr. 17. Ex. T. When asked whether Dr. Gonzalez-Monska would

have been aware of Misty’s condition in April of 2015, Detective Conroy replied,

“I would imagine so.” Vol. II Tr. 17. Detective Conroy also acknowledged that Dr.

Gonzalez-Monska would not have performed any follow-up treatment in 2015 for

Misty because Baldwin never brought Misty back as instructed. Id. The Defense

also noted that Detective Conroy received a copy of Misty’s medical history on May

10, 2018. Id. at 17-18. Ex. T. This evidence is sufficient to establish that the corpus

delicti of the offense that was charged in Count 29 had been discovered more than

two years before the indictment was issued.

                                         -20-
Case No. 14-21-05


         {¶44} Counts 30 and 32: Charges of Cruelty to a Companion Animal. In the

bill of particulars, the State alleged that two dogs (“Misty” and “Roxie”) in

Baldwin’s care got into a fight; that these two dogs each sustained injuries; and that

Baldwin did not seek medical treatment for either dog. In Count 30, the State

charged Baldwin for allegedly causing Misty to endure unnecessary pain or

allowing such pain to continue when there was a reasonable remedy that could

provide relief. Doc. 57. In Count 32, the State charged Baldwin for allegedly

causing Roxie to endure unnecessary pain or allowing such pain to continue when

there was a reasonable remedy that could provide relief. Doc. 57.

         {¶45} At the hearing, the Defense introduced copies of text messages

between Baldwin’s girlfriend, Lauren Schnieders (“Schnieders”) and Dr. Gonzalez-

Monska that were sent on April 23, 2015. Vol. II Tr. 17-18. Ex. U. Schnieders

informed Dr. Gonzalez-Monska that Misty and Roxie had been in a fight; that the

dogs had been injured; and that the injuries were such that she suggested to Baldwin

that the dogs might need to be “put to sleep.” Ex. U. Schnieders further stated that

she was going to ask Baldwin if he would “let me take one in * * *” for treatment.

Ex. U.

         {¶46} Further, on May 10, 2018, Dr. Gonzalez-Monska confirmed to

Detective Conroy that Baldwin did not take Misty or Roxie into RAH for treatment

in the wake of the dog fight that occurred on April 23, 2015. Ex. 5. Detective

Conroy also received copies of Misty’s medical records on May 10, 2018. Ex. 5.

                                        -21-
Case No. 14-21-05


This evidence is sufficient to establish that the corpora delicti of the offenses that

were charged in Counts 30 and 32 had been discovered more than two years before

the indictment was issued.

       {¶47} Count 33: Cruelty to a Companion Animal. The State alleged that

Baldwin needlessly euthanized a dog named Romeo on August 28, 2014. Doc. 57.

The record indicates that dog owner was aware, in 2014, that Romeo had been

euthanized. Vol. II Tr. 21. Ex. V. Detective Conroy received the records regarding

Romeo’s authorization from the RAH on July 26, 2017. Ex. V. Further, at the

hearing, Detective Conroy testified that he interviewed Romeo’s owner on January

22, 2018. Vol. II Tr. 21. This evidence is sufficient to establish that the corpus

delicti of the offense that was charged in Counts 33 had been discovered more than

two years before the indictment was issued.

       {¶48} Count 34: Cruelty to a Companion Animal. The State alleged that

Baldwin needlessly euthanized a dog named Cheyenne on July 20, 2016. Doc. 57.

At the hearing, Detective Conroy testified that he discussed Cheyenne with Dr.

Gonzalez-Monska at the interview they had in May of 2018. Vol. II Tr. 24. He also

stated that, on June 7, 2018, he had an interview with the foster parent to whom

Baldwin had given Cheyenne on June 7, 2018. Vol. II Tr. 24. The foster parent

gave a detailed statement as to what had happened in the lead up to July 20, 2016.

Id. at 24-25. Ex. Y. This evidence is sufficient to establish that the corpus delicti



                                        -22-
Case No. 14-21-05


of the offense that was charged in Count 34 had been discovered more than two

years before the indictment was issued.

       {¶49} Count 35: Cruelty to a Companion Animal. The State alleged that, in

between May 25, 2016 and July 20, 2016, Baldwin caused a dog named Cheyenne

to endure unnecessary pain or allowed such pain to continue when there was a

reasonable remedy that could provide relief. Doc. 57. Baldwin was the custodian

of Cheyenne and placed this dog in a foster home on May 25, 2016. Doc. 57. The

foster parent contacted Baldwin about several serious health issues that Cheyenne

appeared to be having. Doc. 57. However, Baldwin would not return the foster

parent’s calls. Doc. 57.

       {¶50} The foster parent then took Cheyenne to a veterinarian, who diagnosed

the dog with diabetes. Doc. 57. The foster parent attempted to contact Baldwin,

but he did not respond for one month. Doc. 57. Finally, the foster parent returned

Cheyenne to ACT Ohio on July 19, 2016. Doc. 57. Baldwin then gave Cheyenne

to a second foster parent, who realized that the dog had serious medical issues. Doc.

57. The second foster parent took Cheyenne to RAH where Baldwin refused to pay

for the insulin that the dog needed and then had Cheyenne euthanized. Doc. 57.

       {¶51} At the hearing, the Defense introduced a copy of Cheyenne’s medical

history. Vol. II Tr. 23. Ex. X. This medical report contained notes that documented

several of the issues that the foster parent was having with Baldwin. Ex. X.

Detective Conroy also obtained statements from Dr. Gonzalez-Monska on May 27,

                                          -23-
Case No. 14-21-05


2018 and from the first foster parent on June 7, 2018. Vol. II Tr. 24. Ex. J, Y. This

evidence is sufficient to establish that the corpus delicti of the offense that was

charged in Count 35 had been discovered more than two years before the indictment

was issued.

       {¶52} Count 36: Cruelty to a Companion Animal. The State alleged that

Baldwin needlessly euthanized a dog named Pee Wee on June 8, 2015. Doc. 57. At

the hearing, Detective Conroy testified that he had an interview with Pee Wee’s

owner on April 23, 2018. Vol. II Tr. 27. At this interview, Detective Conroy

informed the owner that Pee Wee had been euthanized. Id. The owner indicated

that she knew that Pee Wee “had passed away” but did not know that Baldwin had

Pee Wee euthanized. Id. at 28. Ex. BB. This evidence is sufficient to establish that

the corpus delicti of the offense that was charged in Counts 36 had been discovered

more than two years before the indictment was issued.

       {¶53} In conclusion, the evidence in the record confirms that the corpus

delicti for each of these fourteen misdemeanor offenses was discovered at a point

that was more than two years before the State issued an indictment on June 19, 2020.

Doc. 1. Thus, even assuming that the statute of limitations had not begun to run

before the dates mentioned in this analysis, the State’s arguments that resort to R.C.

2901.13(E) do not establish that these charges were filed within the applicable

statute of limitations. Since the State has not carried the burden of proving that it

complied with the statute of limitations, its second assignment of error is overruled.

                                        -24-
Case No. 14-21-05


                               Third Assignment of Error

       {¶54} Pursuant to R.C. 2901.13(H), the State argues that Baldwin fled the

State to avoid prosecution and that this act tolled the statute of limitations.

                                    Legal Standard

       {¶55} R.C. 2901.13(H) states that “[t]he period of limitation shall not run

during any time when the accused purposely avoids prosecution.” R.C. 2901.13(H).

As used in this statute,

       The word ‘prosecution’ means the process of bringing those who
       commit crimes to justice, and in the context of the statute, that
       definition is not limited to the crimes of which the authorities are
       aware or for which the accused has been indicted.

State v. Bess, 126 Ohio St.3d 350, 2010-Ohio-3292, 933 N.E.2d 1076, ¶ 24. Further,

in interpreting this provision, the Supreme Court of Ohio has held that

       the manifest purpose of R.C. 2901.13([H]) is to prevent the
       accused from benefiting from the statute of limitations when he
       or she has purposely acted to avoid being prosecuted, thereby
       causing the state to fail to commence a timely prosecution.

Id. at ¶ 31. Thus, “it is the actions of the accused in avoiding prosecution, not the

actions of the state in commencing a prosecution, that triggers the tolling of the

statute of limitations.” Id.

       {¶56} The State bears the burden of establishing that the statute of limitations

should be tolled by R.C. 2901.13(H). Gallant, supra, at ¶ 13. “Proof that the

accused departed this state or concealed the accused’s identity or whereabouts is

prima-facie evidence of the accused’s purpose to avoid prosecution.”              R.C.

                                          -25-
Case No. 14-21-05


2901.13(H). “However, this presumption is rebuttable * * * and the accused may

demonstrate that he had no intention or purpose of avoiding prosecution when he

left the state.” Bermudez, supra, at ¶ 14.

                                   Legal Analysis

       {¶57} At the hearing on the motion to dismiss, the State argued that the

statute of limitations should have been tolled pursuant to R.C. 2901.13(H). To

support this argument, the State called Detective Conroy, who testified that

Baldwin’s text messages indicate that he became aware of the investigation into his

activities in September or October of 2017. Vol. I Tr. 67. Detective Conroy then

stated that Baldwin’s text messages to his girlfriend indicated that “the investigation

greatly upset him. He was sick, nervous, couldn’t sleep, was very upset about this

investigation.” Id. at 68.

       {¶58} Detective Conroy testified that Baldwin messaged Dr. Boiso in

November of 2017 about relocating to California and that Baldwin moved to

California on February 8, 2018. Vol. I Tr. 37. Vol. II Tr. 69, 83. Based on this

information, Detective Conroy stated that he believed that Baldwin “fled Ohio to

avoid this investigation.” Vol. II Tr. 65. See Vol. I Tr. 69. With this testimony, the

State presented prima facie evidence that Baldwin “departed the state * * *” during

the course of an investigation into his activities. R.C. 2901.13(H).

       {¶59} We turn now to examining the evidence presented by the Defense to

rebut “the presumption that the statute of limitations must toll” pursuant to R.C.

                                         -26-
Case No. 14-21-05


2901.13(H). State v. Parsons, 3d Dist. Putnam No. 12-05-06, 2005-Ohio-5755, ¶

13. The Defense elicited testimony that shed light on whether Baldwin was

attempting “to abscond from justice” when he left for California. Bess, supra, at ¶

26. See also Black’s Law Dictionary (11th Ed. 2019) (defining “abscond” as

“depart[ing] secretly or suddenly”).      On cross-examination, Detective Conroy

testified that, on January 12, 2018, Baldwin publicly announced his intention to

move to California and even posted when his last appointments in Ohio and first

appointments in California would occur. Vol. I Tr. 30.

       {¶60} At the hearing, Eufinger testified that he, on the night that the police

searched Baldwin’s residence, asked the officers if Baldwin was free to leave for

California. Vol. II Tr. 107. Eufinger was told that Baldwin was free to leave. Id.

He then went to the Sheriff’s office where Baldwin’s seized possessions were taken

and asked whether Baldwin was free to leave for California. Id. at 108. Again,

Eufinger was told that Baldwin was free to go. Id. Detective Conroy confirmed

that Eufinger was informed, on the night of the search, that Baldwin was not under

arrest and was free to leave the state. Vol. I Tr. 71.

       {¶61} The Defense also provided evidence about Baldwin’s motivations for

leaving Ohio. Dr. Boiso testified that Baldwin’s stated reasons for relocating were

family related. Vol. II Tr. 84, 96. See Ex. 6. On cross-examination, Detective

Conroy also confirmed that Baldwin had family in California; was dating someone

in California; that Baldwin’s son had family in California. Id. at 71. Further, Dr.

                                         -27-
Case No. 14-21-05


Boiso testified that, when Baldwin reached out to her in November of 2017, she

wanted him to move to California to participate in her animal rescue activities. Id.

at 85, 94. She “offered to give him “$20,000 to move” to California and hired a

driver to transport Baldwin’s belongings. Id. at 85-86, 95. Dr. Boiso then secured

a fifteen-month lease at a ranch for Baldwin and paid the initial rental payment for

him. Id. at 87.

       {¶62} Dr. Boiso further stated that Baldwin initially intended to move in June

of 2018 and that she helped to arrange transportation for him to come to California.

Vol. II Tr. 94. She testified that, as best as she could recall, the timeline for

Baldwin’s move shifted from June of 2018 to February of 2018 to accommodate the

schedule of the person who was going to transport his belongings to California. Id.

at 95. The lease that she signed for the ranch was prorated, so she was able to

renegotiate the lease to accommodate an earlier arrival date. Id. at 95-96.

       {¶63} The Defense next presented evidence that Baldwin did not attempt to

“conceal[] * * * [his] identity or whereabouts * * *.” R.C. 2901.13(H). See Bess,

supra, at ¶ 5. Detective Conroy affirmed that Baldwin “hadn’t tried to disguise

himself in any way or hide[.]” Vol. I Tr. 72. Baldwin also continued to use his

name publicly on Facebook, Instagram, [and] other social media profiles * * *[.]”

Id. at 72. State v. Taylor, 9th Dist. Wayne No. 97CA006804, 1998 WL 332933, *5

(June 24, 1998) (noting that the accused had “made no effort to conceal his

location”).

                                        -28-
Case No. 14-21-05


        {¶64} Further, Detective Conroy also had the address of the location where

Baldwin lived in California. Vol. I Tr. 72. See Parsons, supra, at ¶ 14 (noting that

the accused’s address was on file). The address on the arrest warrant was the

location where Baldwin had lived during his entire stay in California. Vol. I Tr. 72.

State v. Martin, 8th Dist. Cuyahoga No. 100753, 2015-Ohio-761, ¶ 19 (considering

the fact that “[t]he state had no difficulty locating [the accused] * * * after he was

indicted”).

        {¶65} Finally, the Defense presented evidence that Baldwin’s counsel was in

contact with the police about the investigation. At the hearing, Cartwright testified

that, before Baldwin was arrested, he

        would periodically inquire * * * as to whether they [the police]
        were going forward with anything in Mahoning County. And
        periodically, the answer was that they were researching it, but
        that, likely, what would proceed would happen in Union County.

Vol. II Tr. 103.4 He further stated that he made it clear to the police that he was

representing Baldwin and that they wanted to resolve any legal issues that might

arise during the course of the investigation. Id. at 104. See Gallant, supra, at ¶ 20

(considering the fact that the accused contacted the “law director’s office to find out

how she could resolve the issue.”).               Detective Conroy further affirmed that

Cartwright’s partner told him that, “if you need him [Baldwin] to come back, we




4
 Cartwright was retained as Baldwin’s attorney in February of 2019 while the police investigation was
ongoing, but he was not Baldwin’s attorney by the time that charges were filed. Doc. 6. Vol. I Tr. 65.

                                                -29-
Case No. 14-21-05


can have him come back[.]” Id. at Tr. 73. See State v. Jenkins, 5th Dist. Stark No.

2009-CA-00150, 2010-Ohio-2719, ¶ 20.

       {¶66} In its judgment entry, the trial court found that “[t]he defendant

admittedly left the state, but he did not hide his whereabouts, and the state easily

arrested Defendant when indicted.” Doc. 71. The trial court then determined that

Baldwin’s decision to leave Ohio did not implicate R.C. 2901.13(H) and did not toll

the statute of limitations. Doc. 71. Having reviewed the evidence in the record, we

cannot conclude that the trial court erred in reaching this determination. Thus, the

State’s third assignment of error is overruled.

                                     Conclusion

       {¶67} Having found no error prejudicial to the State of Ohio in the particulars

assigned and argued, the judgment of the Union County Court of Common Pleas is

affirmed.

                                                                 Judgment Affirmed

MILLER and SHAW, J.J., concur.

/hls




                                        -30-